      Case 2:18-cv-01623-DWL Document 113 Filed 03/16/21 Page 1 of 2




1    Robert B. Carey (011186)
     Leonard W. Aragon (020977)
2    HAGENS BERMAN SOBOL SHAPIRO LLP
     11 West Jefferson Street, Suite 1000
3    Phoenix, Arizona 85003
4    Telephone: (602) 840-5900
     rob@hbsslaw.com
5    leonard@hbsslaw.com
6    Attorneys for Plaintiff
7
8
                         IN THE UNITED STATES DISTRICT COURT
9
                                  FOR THE DISTRICT OF ARIZONA
10
11   John Doe, a single man,                     Case No.: 2:18-cv-01623-DWL
12
                     Plaintiff,
13                                               PLAINTIFF’S MOTION FOR AN
     v.                                          ORDER TO SEAL CERTAIN
14                                               EXHIBITS TO PLAINTIFF’S
15   The Arizona Board of Regents, et al.,       OPPOSITION TO INDIVIDUAL
                                                 DEFENDANTS’ MOTION FOR
16                   Defendants.                 SUMMARY JUDGMENT
17
18                                               (Assigned to the Honorable Dominic W.
                                                 Lanza)
19
20
21
22
23
24
25
26
27
28
      Case 2:18-cv-01623-DWL Document 113 Filed 03/16/21 Page 2 of 2




1             Plaintiff John Doe (“Doe”) by and through his attorneys, moves for leave to file
2    under seal certain exhibits to the concurrently filed Plaintiff’s Opposition to the Individual
3    Defendants’ Motion for Summary judgment and states the following:
4             1.     Simultaneously with this Motion for Leave, Plaintiff has filed several exhibits
5    in support of his opposition brief.
6             2.     These documents contain either, (1) information produced by Defendants that
7    Defendants designated “CONFIDENTIAL”; (2) the names and/or information protected
8    under the Family Educational Records and Privacy Records Act of 1974; and (3) the full
9    name of Plaintiff who is proceeding under pseudonym as permitted by this Court.
10            3.     Pursuant to Local Rule 5, Plaintiff requests leave to file under seal unredacted
11   copies of exhibits A, B, C, D, I, J, K,1 M, N, O, and P to Plaintiff’s Opposition.
12            4.     Due to the sensitive nature of the allegations in this matter, the name of
13   plaintiff and certain witnesses throughout the investigatory and hearing processes and their
14   educational records and personally identifiable information should be kept private. [Dkt. 59.]
15            WHEREFORE, Plaintiff respectfully requests that the Court grant this Motion, and
16   allow Plaintiff file under seal exhibits A, B, C, D, I, J, K, M, N, O and P to Plaintiff’s
17   Opposition to the Individual Defendants’ Motion for Summary Judgment. Plaintiff further
18   requests that the Court grant all such further relief as this Court deems necessary and
19   appropriate.
20
21            RESPECTFULLY SUBMITTED this 16th day of March, 2021.

22                                                HAGENS BERMAN SOBOL SHAPIRO LLP

23
                                                  By s/ Leonard W. Aragon
24                                                   Robert B. Carey (011186)
                                                     Leonard W. Aragon (020977)
25                                                   rob@hbsslaw.com
                                                     leonard@hbsslaw.com
26
                                                     Attorneys for Plaintiff John Doe
27
28      1   Exhibit L was unavailable at the time of filing and was purposely omitted.
                                                     1
